 Case 1:20-cv-00268-DKW-RT Document 26 Filed 06/25/20 Page 1 of 2                 PageID #: 1077




 1   ATTORNEYS FOR FREEDOM LAW FIRM
     Bishop Square Pauahi Tower
 2   1003 Bishop Street Suite 1260
     Honolulu, Hawaii 96813
 3   (808) 755-7110
     Fax (480) 857-0150
 4   Marc J. Victor – SBN 011090
     Marc@AttorneysForFreedom.com
 5
     Attorney for Plaintiffs
 6                              UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF HAWAIʻI
 8
                                                )
 9   FOR OUR RIGHTS, et al.,                    )     1:20-cv-00268-DKW
                                                )
10                                              )
                         Plaintiffs,            )
11   vs.                                        )     NOTICE OF VOLUNTARY
                                                )     DISMISSAL WITHOUT
12                                              )
     DAVID IGE, in his official capacity as     )     PREJUDICE
13   Governor of the State of Hawaiʻi, CLARE E. )
     CONNORS, in her official capacity as       )
14   Attorney General for the State of Hawaiʻi, )
     and STATE OF HAWAIʻI,                      )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18      Plaintiffs have decided to voluntarily dismiss their Amended Complaint and this action in
19
     its entirety as against all Defendants, without prejudice, immediately, under Federal Rules of
20
     Civil Procedure, F.R.C.P. 41(a)(1)(A)(i). Defendants have not filed an answer or motion for
21

22
     summary judgment in this matter. All Plaintiffs join and are included: For Our Rights, Misty

23   Cluett, Eric Cluett, Diana Lomma, David R. Hamman, Randi Hamman, Janet Eisenbach,
24   Levana Lomma Keikaika, Michael Miller, Allison Miller, Lawrence K. Paille, Geralyn
25
     Schulkind, Leonard Schulkind, and Daniel Hashimoto.
26
 Case 1:20-cv-00268-DKW-RT Document 26 Filed 06/25/20 Page 2 of 2               PageID #: 1078




 1   Date: June 25, 2020                     ATTORNEYS FOR FREEDOM LAW FIRM
 2
                                             /s/ Marc J. Victor
 3                                           Marc J. Victor
                                             Attorney for Plaintiffs
 4

 5
                                  CERTIFICATE OF SERVICE
 6
     I HEREBY CERTIFY that on the date set forth below I electronically filed
 7   the foregoing Notice of Voluntary Dismissal Without Prejudice with the Clerk of Court for
 8   the United States District Court for the District of Hawai‘i by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the CM/ECF
 9   system:
10
     CLARE E. CONNORS, Attorney General and Deputies:
11   NICHOLAS M. MCLEAN,
     EWAN C. RAYNER,
12   WILLIAM M. LEVINS,
     CRAIG Y. IHA
13

14   Date: June 25, 2020
15

16
     /s/ Carmen Smith
17

18

19

20

21

22

23

24

25

26



                                                2
